Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. 
	Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over TABANELLI in view of RUEGG (US-3892509-A), hereinafter referred to as RUEGG.
Regarding Claim 1, TABANELLI teaches an apparatus for internal heating of end portions of pipes made of thermoplastic material having a central axis (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.), the apparatus comprising (abstract):
a frame (heating station 1, Paragraph(s) 0082 and Figure(s) 1-6), a rotatable member rotatably connected to the frame (rotation means, Paragraph(s) 0043, 0082, 0083 and Figure(s) 1-6),
-	a heating element connected to the rotatable member and configured to be inserted at least partially inside an end portion of a pipe made of thermoplastic material for heating an inner cylindrical surface of the end portion (radiation units 10, Paragraph(s) 0105, 0041, 0072, 0073, 0080, 0106 and Figure(s) 1-6),
the heating element comprising an infra-red radiating element configured to face at least partially the inner cylindrical surface (see where the radiations units are preferably infra-red lamps of the so-called twin type, Paragraph(s) 0106 and Figure(s) 1-6), 
the radiating element having an axis of longitudinal extension (Figure(s) 1-6),
a movement device (Paragraph(s) 0031), 
a movement of revolution with a trajectory which is concentric relative to a central axis of the pipe and a movement of rotation of the radiating element about the axis of longitudinal extension (radiation units 10, Paragraph(s) 0105, 0041, 0072, 0073, 0080, 0106 and Figure(s) 1-6), 
wherein the radiating element has a non-circular transversal cross section having a predetermined axis of symmetry at right angles to the axis of longitudinal extension (radiation units 10, Paragraph(s) 0105, 0041, 0072, 0073, 0080, 0106 and Figure(s) 1-6), 
and also wherein the movement of rotation of the radiating element is such that the axis of symmetry always remains parallel with itself during the movement of revolution (radiation units 10, Paragraph(s) 0105, 0041, 0072, 0073, 0080, 0106 and Figure(s) 1-6). 
However, TABANELLI does not teach the following limitation(s): 	
including a linkage member connected between the frame and the rotatable member 
In the same field of endeavor, RUEGG teaches a means of rotation utilizing a rotatable crankshaft  (abstract) as well as the following limitation(s): 	 
including a linkage member connected between the frame and the rotatable member and configured for moving the radiating element inside the pipe (abstract and Column 2 Line(s) 25-55) 

TABANELLI and RUEGG are analogous in the field of molding with rotatable means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABANELLI'(s) rotational means with RUEGG'(s) crank shaft with crank arm and rotatable piston, because this provides a rotational means and a means of continuously adjusting the angle position (RUEGG, Column 2 Line(s) 25-55). 

Regarding Claim 2, TABANELLI teaches the apparatus according to claim 1, 
wherein the axis of symmetry is inclined (Figure(s) 6), relative to a horizontal plane (Figure(s) 6), by an angle Ɵ of between 35 sexagesimal degrees and 55 sexagesimal degrees (the examiner considers the upper angle is about 48 °, Figure(s) 6). 

Regarding Claim 3, TABANELLI teaches the apparatus according to claim 2, 
wherein the angle Ɵ is equal to approximately 45 sexagesimal degrees (the examiner considers the upper angle is about 45 °, Figure(s) 6). 

Regarding Claim 4, TABANELLI teaches the apparatus according to claim 1, and further comprising:
 a plurality of the heating elements for simultaneously heating a plurality of end portions of pipes made from thermoplastic material (Figure(s) 6), 
the movement device being configured to move the respective radiating elements integrally to each other according to the motion path (Figure(s) 6). 

Regarding Claim 5, TABANELLI teaches the machine for processing pipes made of thermoplastic material comprising n heating stations (see where there are three heating stations and the left and right heating units 7 and 9 make a 135 ° angle with the heating station 8, Figure(s) 6), each of the heating stations comprising the apparatus according to claim 1, wherein an angle of inclination to a horizontal plane of the axis of symmetry of the radiating element of i- th of the n stations is equal (Figure(s) 6), in sexagesimal degrees (Figure(s) 6), to
                        
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                            ±
                            10
                             
                             
                        
                    ° 
where                        
                            θ
                            _
                            i
                            =
                            θ
                            _
                            1
                            +
                            (
                            i
                            -
                            1
                            )
                            
                                
                                    180
                                    °
                                     
                                
                                
                                    n
                                
                            
                        
                    and                         
                            θ
                            _
                            1
                        
                     being the angle of inclination of the axis of symmetry of the transversal cross-section of the radiating element of a first one of the n heating stations (Figure(s) 6).

Regarding Claim 6, TABANELLI teaches the apparatus according to claim 1, 
wherein the radiating element is configured as a twin lamp with a two-lobed transversal cross section (radiation units 10, Paragraph(s) 0105, 0041, 0072, 0073, 0080, 0106 and Figure(s) 1-6). 

Regarding Claim 7, TABANELLI teaches the apparatus according to claim 6, 
wherein the heating element comprises at least one rod supporting the twin lamp (see the rod clamped onto the twin lamp 10, Figure(s) 3), 
the supporting rod extending parallel to the axis of longitudinal extension (see where the rod is parallel, Figure(s) 3),
and positioned in a longitudinal cavity defined along the twin lamp (Figure(s) 3). 

Regarding Claim 8, TABANELLI teaches the apparatus according to claim 7, 
wherein the at least one rod includes two rods supporting the twin lamp (see the second rod supporting the twin lamp 10, Figure(s) 3), 
the two rods being located on opposite sides of the twin lamp (see the second rod supporting the twin lamp 10, Figure(s) 3), symmetrically relative to the axis of longitudinal extension (Figure(s) 3). 

Regarding Claim 11, TABANELLI and RUEGG  teach the combination of Claim 1:
However, TABANELLI does not teach the following limitation(s): 	
wherein the linkage member is an articulated parallelogram. 
In the same field of endeavor, RUEGG teaches a means of rotation utilizing a rotatable crankshaft  (abstract) as well as the following limitation(s): 	 
wherein the linkage member is an articulated parallelogram (crank shaft and crank arm, abstract and Column 2 Line(s) 25-55) 
TABANELLI and RUEGG are analogous in the field of molding with rotatable means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify TABANELLI'(s) rotational means with RUEGG'(s) crank shaft with crank arm and rotatable piston, because this provides a rotational mean and a means of continuously adjusting the angle position (RUEGG, Column 2 Line(s) 25-55). 	

	

Response to Arguments
CLAIM REJECTIONS – 35 USC § 102
The examiner would like to thank the applicant for the amendments filed 11/16/2021.  The amendments change the scope of the claim because the applicant added the limitation(s) of "a rotatable member rotatably connected to the frame" and "a heating element connected to the rotatable member". See MPEP 706.07(a) titled “Final Rejection, When Proper on Second Action”. Please see the 35 U.S.C. § 103 rejection(s) that address the new limitation(s), above. 

Applicant’s arguments with respect to Claim(s) 1-8 and 10-11 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

                                                                                                                                       /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743